 

Exhibit 10.18

AMENDMENT NO. 1

TO THE

CERENCE INC.

2019 EQUITY INCENTIVE PLAN

 

 

WHEREAS, Cerence Inc. (the “Company”) maintains the Cerence Inc. 2019 Equity
Incentive Plan (the “Plan”), which was previously adopted by the Board of
Directors of the Company (the “Board”) and approved by the stockholders of the
Company;

 

WHEREAS, the Board desires to amend the tax withholding provisions of the Plan;
and

 

WHEREAS, Section 9 of the Plan provides that the Board may amend the Plan at any
time, subject to certain conditions set forth therein.

 

NOW, THEREFORE:

 

1.Section 6(a)(6) of the Plan is hereby deleted it in its entirety and replaced
with the following:

 

“Taxes. The grant of an Award and the issuance, delivery, vesting and retention
of Stock, cash or other property under an Award are conditioned upon the full
satisfaction by the Participant of all tax and other withholding requirements
with respect to the Award. The Administrator will prescribe such rules for the
withholding of taxes and other amounts with respect to any Award as it deems
necessary. Without limitation to the foregoing, the Company or any parent or
subsidiary of the Company shall have the authority and the right to deduct or
withhold (by any means set forth herein or in an Award agreement), or require a
Participant to remit to the Company or a parent or subsidiary of the Company, an
amount sufficient to satisfy all U.S. and non-U.S. federal, state and local
income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to participation in the Plan and
legally applicable to the Participant and required by law to be withheld
(including any amount deemed by the Company, in its discretion, to be an
appropriate charge to the Participant even if legally applicable to the Company
or any parent or subsidiary of the Company). The Administrator, in its sole
discretion, may hold back shares of Stock from an Award or permit a Participant
to tender previously owned shares of Stock in satisfaction of tax or other
withholding requirements (but not in excess of the maximum withholding amount
consistent with the Award being subject to equity accounting treatment under the
Accounting Rules). Any amounts withheld pursuant to this Section 6(a)(6) will be
treated as though such amounts had been made directly to the Participant. The
Administrator may also require the Company’s tax withholding obligation to be
satisfied, in whole or in part, by an arrangement whereby a certain number of
shares of Stock issued pursuant to any Award are immediately sold and proceeds
from such sale are remitted to the Company in an amount that would satisfy the
withholding amount due. In addition, the Company may, to the extent permitted by
law, deduct any such tax and other withholding amounts from any payment of any
kind otherwise due to a Participant from the Company or any parent or subsidiary
of the Company.”

 

2.Effective Date of Amendment.  This Amendment to the Plan shall become
effective upon the date that it is approved by the Board.

 

3.Other Provisions.  Except as set forth above, all other provisions of the Plan
shall remain unchanged.

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment No. 1 to the Plan has been adopted by the
Board of Directors of the Company this 3rd day of November 2020.

2